Citation Nr: 1410900	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied entitlement to service connection for bilateral hearing loss.

In February 2013, the Veteran testified before the undersigned and a hearing transcript has been associated with the claims file.  Although the record was held open for an additional 60 days following this hearing to allow for the submission of additional evidence, the Board notes that it has received no additional submissions.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the February 2013 hearing transcript and other adjudicatory documents that are duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from hearing loss as a result of his in-service noise exposure.  While the Veteran served as a cook, a job listed in the Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing as having a low probability of noise exposure, he has asserted noise exposure while assigned to an armor unit and during weapons training.  The appellant's service medical records confirm that he served with an armor unit.

In January 2011, a VA audiological evaluation yielded the opinion that the Veteran's hearing loss was less likely than not due to any noise exposure incurred while in service.  The reasoning behind the opinion was that the appellant's hearing was within normal limits at service entrance and separation and there was nothing in the medical records suggesting noise exposure on a continued basis.  Unfortunately, the VA examiner failed to specifically discuss the Veteran's lay assertions of having hearing loss since service.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination is inadequate where the examiner does not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  Therefore, a remand is necessary in order to obtain an addendum opinion that takes the Veteran's contentions into consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the January 2011 examiner for an addendum to her prior report.  If the audiologist who drafted the January 2011 opinion is unavailable, the opinion should be rendered by an equally qualified audiologist.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The audiologist is to be provided access to the Veteran's claims file, Virtual VA file, VBMS file, and a copy of this Remand must be made available to the reviewing audiologist.  The audiologist must indicate in the addendum report that all pertinent records were reviewed.

Following a review of the claims file, the reviewing audiologist is to opine whether it is at least as likely as not (at least a 50-50 probability) that the Veteran's current bilateral hearing loss is due to service, including to exposure to acoustic trauma while serving with an armor unit and during weapons qualification training.  

In addressing the questions above, the audiologist must consider the fact that the Veteran's military duties as a cook are listed in the Department of Defense Duty Noise Exposure Listing as having a low probability of noise exposure.  The examiner must also, however, consider the Veteran's reports of noise exposure in conjunction with his service assigned to an armor unit and during weapons training.  The examiner must specifically address the Veteran's contention that he has had a hearing loss since 1966.  Moreover, the examiner should address the impact of the Veteran's post-service occupational noise exposure, to include his reported work in a machine shop.

In offering an opinion, the audiologist must acknowledge that the Veteran is competent to report problems hearing since 1966.  The audiologist must discuss the rationale for all opinions given, whether favorable or unfavorable, citing to specific evidence of record and sound medical principles. 

2.  After completing the above, and any other development conducted the Veteran's claim must be readjudicated based on the entirety of the evidence, to include the evidence received after the March 2011 statement of the case.  If the claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


